EXHIBIT 10.2

LEASE AGREEMENT




BY AND BETWEEN




  HILLSIDE SQUARE LLC, LESSOR,


-and-




        FLOUROPHARMA, INC., LESSEE






LEASED PREMISES:


HILLSIDE SQUARE
8 HILLSIDE AVENUE
SUITE 207
MONTCLAIR, NEW JERSEY 07042


 
 

--------------------------------------------------------------------------------

 
 
THIS LEASE AGREEMENT is made this  8th day of September, 2011 by and between
HILLSIDE SQUARE LLC, a New Jersey limited liability company (“Lessor”) whose
address is c/o The Bravitas Group, 105 Grove Street, Montclair, New Jersey
07042, and FLOUROPHARMA, INC., a corporation (“Lessee”), whose principal office
is located at 500 Boylston Street, Suite 1600, Boston, Massachusetts
02116.                                   .


PREAMBLE


BASIC LEASE PROVISIONS AND DEFINITIONS


In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have only the meanings set forth in this
section, unless such meanings are expressly modified, limited or expanded
elsewhere herein.


1. ADDITIONAL RENT shall mean all sums in addition to Fixed Basic Rent payable
by Lessee to Lessor pursuant to the provisions of this Lease.


2. BASE PERIOD COSTS shall mean Lessee’s Percentage (as hereinafter defined) of
Base Year Real Estate Taxes.  The term “Base Year” shall mean the calendar year
2012.  However, if and when any added assessment is imposed on the Property as a
result of the current Building renovations undertaken by Lessor in accordance
with the Montclair Board of Adjustment Resolution, dated February 16, 2011, the
“Base Year” shall mean the first calendar year in which the Building is fully
assessed (taking into account the current Building renovations) for real estate
tax purposes.  For example, if as a result of the current Building renovations
being performed by Lessor, the tax assessor imposes an added assessment for the
year 2012 or subsequent year, then commencing 2013, or the calendar year after
the Building is fully assessed, the Base Year shall be adjusted to mean the 2012
calendar year or the year the Building was fully assessed.


3. BUILDING shall mean the building known as “Hillside Square” located at 8
Hillside Avenue, Montclair, New Jersey (hereinafter referred to as the
“Property”).


4. COMMENCEMENT DATE shall mean the later of (i) May 1, 2012, subject to the
provisions of Sections 27 and 43 of this Lease, and (ii) the date when Lessor’s
Work is substantially complete.


5. DEMISED PREMISES OR PREMISES shall be deemed to be Suite 207 in the Building
as shown on the plan attached hereto as Exhibit A.


6. EXPIRATION DATE shall mean 11:59 p.m. on the last day of the month in which
the day before the third anniversary of the Commencement Date occurs.


7. FIXED BASIC RENT


The annual fixed basic rent shall be as follows:
 
For the first year of the Term, the fixed annual rent shall be FORTY-FIVE
THOUSAND SIX HUNDRED and 00/100 ($45,600.00) Dollars, payable in equal monthly
installments of THREE THOUSAND EIGHT HUNDRED and 00/100 ($3,800.00) Dollars.
 
         For each of the remaining years of the Term, the annual Fixed Basic
Rent shall be adjusted to reflect the increase in the cost of living by
comparing the Consumer Price Index for Urban Wage Earners and Clerical Workers
for the New York, New York Northeastern New Jersey area for the month of May
2012 with the same index for the first month of the second and third Lease Year,
as the case may be, and the percentage increase thereof, if any, shall be
applied to the prior Lease Year’s fixed annual rent, and that amount shall be
the fixed annual rent for the second and third Lease Year, respectively.

 
-1-

--------------------------------------------------------------------------------

 

8. LESSEE’S PERCENTAGE shall be 5.6%.


9. PERMITTED USE shall be professional office space and any office use permitted
by law and for no other purpose.  Lessee shall have the right to use and occupy
the Premises twenty-four (24) hours per day, seven (7) days a week.


10. PROPERTY shall mean the real property commonly known as 8 Hillside Avenue,
Montclair, New Jersey.


11. INTENTIONALLY OMITTED


  12.           SUBSTANTIALLY COMPLETE shall mean, when used with respect to
Lessor's Work on Exhibit B, that (i) Lessor's Work is so complete that Lessee
may use the Premises for its business operations, (ii) all mechanical systems in
the Premises and the Building areas that serve the Premises are functioning
normally, (iii) all parking lots, walks, common hallways, stairways, elevators
and entrances are completed and may be legally accessed by Lessee and its
employees, (iv) all flooring materials have been completely installed by Lessor,
and (v) the local building department has issued a temporary or final
Certificate of Occupancy or Completion, as the case may be, with respect to
Lessor's Work on Exhibit "B."


12. SECURITY DEPOSIT shall be $5,700.00.


13. TERM shall mean three (3) years from the Commencement Date, plus the number
of days, if any, to have the Lease expire on the last day of a calendar month.


14. PARKING SPACES shall mean a total of five (5) spaces which shall be
unassigned.



W I T N E S S E T H


For and in consideration of the covenants herein contained, and upon the terms
and conditions herein set forth, Lessor and Lessee agree as follows:



1. DESCRIPTION:  Lessor hereby leases to Lessee, and Lessee hereby hires from
Lessor, the Premises as defined in the Preamble and as shown on the plan or
plans marked Exhibit A attached hereto and made part of this Lease, in the
Building situated on that certain parcel of land commonly known as 8 Hillside
Avenue, Montclair, New Jersey (hereinafter the “Building”), together with the
right to use the number of parking spaces set forth in the Preamble.


2. TERM: The Premises are leased for a term to commence on the Commencement
Date, and to end at 11:59 p.m. on the Expiration Date, all as defined in the
Preamble.


3. BASIC RENT:   Lessee shall pay to Lessor during the Term, the Fixed Basic
Rent as defined in the Preamble (hereinafter called “Fixed Basic Rent”) payable
in such coin or currency of the United States of America as at the time of
payment shall be legal tender for the payment of public and private debts.  The
Fixed Basic Rent shall accrue at the Yearly Rate as defined in the Preamble and
shall be payable in monthly installments as defined in the Preamble, on the
first day of each month in advance, during the Term, except that a
proportionately lesser sum may be paid for the first and last months of the Term
of the Lease if the Term commences on a day other than the first day of the
month, in accordance with the provisions of this Lease herein set forth.  Lessor
acknowledges receipt from Lessee of the first monthly installment by check,
subject to collection, for Fixed Basic Rent for the first month of the Lease
Term.  Lessee shall pay Fixed Basic Rent, and any Additional Rent as hereinafter
provided, to Lessor at Lessor’s above stated address, or at such other place as
Lessor may designate in writing, without demand and without counterclaim,
deduction or set off.


4. USE AND OCCUPANCY: Lessee shall use and occupy the Premises for the Permitted
Use as defined and limited in the Preamble.


 
-2-

--------------------------------------------------------------------------------

 

5. CARE AND REPAIR OF PREMISES:


(a)  Lessee shall commit no act of waste and shall take good care of the
Premises and the fixtures and appurtenances therein, and shall, in the use and
occupancy of the Premises, conform to all laws, orders and regulations of the
federal, state and municipal governments or any of their departments applicable
to Lessee’s business and its use of the Premises and with any and all
environmental requirements applicable to Lessee’s use of the Premises.  This
covenant shall survive the expiration or sooner termination of this Lease.


(b) Lessor shall make all necessary structural repairs and replacements to the
Building, repairs to the roof of the Building, repairs and replacements to the
systems servicing the Premises, including, but not limited to, the electrical,
plumbing, heating and air conditioning systems (but not repair of the systems to
the extent such repairs are located inside the Premises), and to the parking
areas, except where the repair or replacement has been made necessary by the
negligence or willful misconduct of Lessee or Lessee’s agents, servants,
visitors or licensees, in which event Lessor shall nevertheless make the repair
or the replacement, as the case may be, but Lessee shall pay to Lessor, as
Additional Rent, immediately upon demand, the reasonable costs therefor.


(c) Lessee shall be responsible for (i) removal of waste and garbage from the
Premises, (ii) maintenance of the Premises, including repairs and maintenance of
any additional or supplemental electrical, plumbing, heating and air
conditioning HVAC systems, appliances and equipment serving exclusively the
Premises or installed to meet Lessee’s specific requirements, and (c) the
installation, repair and maintenance of any additional tech wiring and cabling
not included in Lessor’s Work set forth on Exhibit B.  No additional or
supplemental electrical, plumbing, heating and air conditioning HVAC systems
shall be installed by Lessee without Lessor’s written consent.   Any repairs
made by Lessee shall be conducted under the supervision of the Lessor after
notification by the Lessee.  Notwithstanding the foregoing, Lessor shall be
responsible for any repairs resulting from any defect in Lessor’s Work.


(d)  All improvements made by Lessee to the Premises, which are permanently
attached to the Premises (excluding furniture and trade fixtures installed or
purchased by Lessee), shall become the property of Lessor upon
installation.  Lessor shall deliver the Premises vacant and in broom clean
condition on the Commencement Date.  Not later than the last day of the Term,
Lessee shall, at Lessee’s expense, remove all Lessee’s personal property and
those improvements made by Lessee which have not become the property of Lessor,
including trade fixtures, cabinetwork, movable paneling, partitions and the
like; repair all injury done by or in connection with the installation or
removal of said property and improvements; and surrender the Premises in as good
condition as they were at the beginning of the Term, reasonable wear and damage
by fire, the elements, casualty or other cause not due to the negligence or
willful misconduct of Lessee or Lessee’s agents, servants, visitors or
licensees, excepted.  All other property of Lessee remaining on the Premises
after the last day of the Term of this Lease shall, if not removed within ten
(10) days after notice from Lessor, be conclusively deemed abandoned and may be
removed by Lessor, and Lessee shall reimburse Lessor for the cost of such
removal.  Lessor may have any such property stored at Lessee’s risk and expense.


Lessee shall not generate, handle, dispose, bring, store or discharge or permit
the generation, handling, disposal, bringing, storage or discharge of any
hazardous substances or wastes in, upon or about the Premises or the Building in
violation of any laws and/or requirements of public authorities (hereinafter
collectively referred to as “Prohibited Actions”).  Lessee shall indemnify,
defend and hold Lessor harmless from and against any and all losses, costs,
damages, liabilities or expenses (including without limitation, attorney’s fees
and disbursements) which Lessor may sustain or incur as a result of any
Prohibited Actions.


6. ALTERATIONS, ADDITIONS OR IMPROVEMENTS:   Lessee shall not, without first
obtaining the written consent of Lessor, make any alterations, additions or
improvements in, to or about the Premises, including, but not limited to beams,
columns, rafters, or exterior windows; provided, however, that as to interior
non-structural, non-mechanical and non-electrical alterations, Lessor’s consent
shall not be unreasonably withheld, conditioned or delayed.


7. ACTIVITIES INCREASING FIRE INSURANCE RATES: Lessee shall not do or suffer
anything to be done on the Premises which will increase the rate of fire
insurance on the Building.


 
-3-

--------------------------------------------------------------------------------

 
 
8. ASSIGNMENT AND SUBLEASE: Lessee may assign this Lease or sublease the
Premises to any party subject to the following:


(a)  Except for assignments and subleases permitted by paragraph (c) below, in
the event Lessee desires to assign this Lease or sublease all or part of the
Premises to any other party, the terms and conditions of such assignment or
sublease shall be communicated to the Lessor in writing prior to the effective
date of any such sublease or assignment and, prior to such effective date, the
Lessor shall have the option (“Lessor’s Recapture Rights”), exercisable in
writing within ten (10) business days of Lessee’s notice to Lessor to: (i)
recapture that portion of the Premises to be sublet in the case of subletting,
or all of the Premises in the case of an assignment (“Recapture Space”) so that
such prospective sublessee or assignee shall then become the sole sublessee or
lessee of Lessor hereunder, or (ii) recapture the Recapture Space for Lessor’s
own use in which case the Lessee shall be fully released from its obligations
with respect to the Recapture Space for said duration accruing from and after
the effective date. In no event shall Lessor be liable for a brokerage
commission if Lessor recaptures the Recapture Space.




(b) In the event that the Lessor elects not to recapture the Recapture Space,
Lessee may assign this Lease or sublet the whole or any portion of the Premises,
subject to Lessor’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, subject to the following terms
and conditions and provided the proposed use is in keeping with that of a
first-class office building:


i. Lessee shall provide to Lessor the name and address of the assignee or
sublessee.


ii. The assignee or sublessee shall assume, by written instrument, all of the
obligations of this Lease (for a sublease, only for the subleased space), and a
copy of such assumption agreement shall be furnished to the Lessor within ten
(10) days of its execution.  Any sublease shall expressly acknowledge that
sublessee’s rights shall be no greater than those of Lessee.  No further
subletting of the Premises by Lessee or any person claiming through or under
Lessee shall or will be made except upon compliance with and subject to the
provisions of this Article 8.


iii.  Each sublease shall provide that it is subject and subordinate to this
Lease and to the matters to which this Lease is or shall be subordinate, and
that in the event of default by Lessee under this Lease, Lessor may, at its
option, take over all of the right, title and interest of Lessee, as sublessor,
under such sublease, and such sublessee shall, at Lessor’s option, attorn to
Lessor pursuant to the then executory provisions of such sublease, except that
Lessor shall not (i) be liable for any previous act or omission of Lessee under
such sublease or, (ii) be subject to any offset not expressly provided in such
sublease or by any previous prepayment of more than one month’s rent.


iv. The liability of Lessee and each assignee shall be joint, several and
primary for the observance of all the provisions, obligations and undertakings
of this Lease, including, but not limited to, the payment of Fixed Basic Rent
and Additional Rent, through the entire Term, as the same may be renewed,
extended or otherwise modified;


v. Lessee and any assignee shall promptly pay to Lessor any consideration
received for any assignment or all of the rent (Fixed Basic Rent and Additional
Rent) and any other consideration payable by the sublessee to Lessee under or in
connection with the sublease (including, but not limited to, sums paid for the
sale or rental of Lessee’s fixtures, leasehold improvements, equipment,
furniture, or other personal property), as and when received, in excess of the
Fixed Basic Rent and Additional Rent required to be paid by Lessee for the area
sublet, computed on the basis of an average square foot rent for the gross
rentable square footage Lessee has leased;


vi.  The acceptance by Lessor of any rent from the assignee or from any of the
sublessees or the failure of Lessor to insist upon strict performance of any of
the terms, conditions and covenants herein shall not release Lessee, nor any
assignee assuming this Lease, from the obligations under this Lease;


vii. Lessee acknowledges that its sole remedy with respect to any assertion that
Lessor’s failure to consent to any sublet or assignment is unreasonable shall be
the remedy of specific performance and Lessee shall have no other claim or cause
of action against Lessor as a result of Lessor’s actions in refusing to consent
thereto.


viii.  The proposed assignee or sublessee is not then an occupant of any part of
the Building or any other building then owned by Lessor or its affiliates within
a five-mile radius of the Building;


ix. The proposed assignee or sublessee shall only use the Premises for the
Permitted Use only.
 
 
-4-

--------------------------------------------------------------------------------

 

            (c) The provisions of subsection (a) shall not apply to a Transfer
(as defined below) unless the Transfer is a subterfuge for the purpose of
avoiding the provisions of Subsection (a).  If Lessee is a corporation,
“Transfer” means the transfer (however accomplished, whether in a single
transaction or in a series of related or unrelated transactions) of stock (or
any other mechanism such as, by way of example, the issuance of additional
stock, a stock voting agreement or change in class(es) of stock) which results
in a change of control of Lessee as if such transfer of stock (or other
mechanism) which results in a change of control of Lessee were an assignment of
this Lease, and if Lessee is a partnership or joint venture, “Transfer” means
the transfer (by one or more transfers) of an interest in the distributions of
profits and losses of such partnership or joint venture (or other mechanism,
such as, by way of example, the creation of additional general partnership or
limited partnership interests) which results in a change of control such as
partnership or joint venture, as if such transfer of an interest in the
distributions of profits and losses of such partnership or joint venture were an
assignment of this Lease.  In addition, Lessor’s Recapture Rights shall not be
applicable to transactions with a corporation and other entity into or with
which Lessee is merged or consolidated or to which all or substantially all of
Lessee’s assets are transferred or to any entity which controls or is controlled
by Lessee or is under common control with Lessee, provided that in the event of
such merger, consolidation or transfer of all or substantially all of Lessee’s
assets (i) the successor to Lessee has a net worth computed in accordance with
generally accepted accounting principals at least equal to the net worth of
Lessee herein named on the date of the Lease, and (ii) proof satisfactory to
Lessor of such net worth shall have been delivered to Lessor at least 10 days
prior to the effective date of any such transaction.  For purposes of this
Paragraph, “change in control” shall mean the voluntary or involuntary transfer
or assignment, by sale or otherwise, of more than 51% of the issued and
outstanding capital stock of Lessee.  In addition, the provisions of Subsection
(a) shall not apply to transfers of the stock of Lessee which are intended
solely for the purpose of estate planning of the current stockholders of Lessee.
 
(d)  Except as specifically set forth above, no portion of the Premises or of
Lessee’s interest in this Lease may be acquired by any other person or entity,
whether by assignment, mortgage, sublease, transfer, operation of law or act of
the Lessee, nor shall Lessee pledge its interest in this Lease or in any
security deposit required hereunder.
 
9. COMPLIANCE WITH RULES AND REGULATIONS: Lessee shall observe and comply with
the rules and regulations hereinafter set forth in Exhibit C attached hereto and
made a part hereof and such further reasonable rules and regulations as Lessor
may prescribe (if they do not adversely affect Lessee’s rights under this
Lease), on written notice to the Lessee, for the safety, care and cleanliness of
the Building and the comfort, quiet and convenience of other occupants of the
Building; provided, however, Paragraph 8 of the rules and regulations shall not
be enforceable against Lessee in connection with storage and service of
alcoholic beverages in connection with client/ customer marketing and
entertainment purposes so long as no applicable law is thereby violated.  In
addition, Lessee may bring bicycles into the Premises.  Lessee shall not place a
load upon any floor of the Premises exceeding the floor load per square foot
area which it was designed to carry and which is allowed by law.  Lessor
reserves the right to prescribe the weight and position of all safes, business
machines and mechanical equipment.  Such installations shall be placed and
maintained by Lessee, at Lessee’s expense, in settings sufficient, in Lessor’s
judgment, to absorb and prevent vibration, noise and annoyance.


10.  DAMAGES TO BUILDING:  If the Building is damaged by fire or any other cause
to such extent that the cost of restoration, as reasonably estimated by Lessor,
will equal or exceed twenty-five (25%) percent of the replacement value of the
Building (exclusive of foundations) just prior to the occurrence of the damage
or if any damage to the Premises costing more than Fifty Thousand and 00/100
($50,000.00) Dollars occurs within the last twelve (12) months of the Term, then
Lessor may, no later than the sixtieth (60th) day following the damage, give
Lessee a notice of election to terminate this Lease, or, if the cost of
restoration will equal or exceed fifty (50%) percent of such replacement value
and if the Premises shall not be reasonably usable for the purpose for which
they are leased hereunder, then Lessee may, no later than the sixtieth (60th)
day following the damage, give Lessor a notice of election to terminate this
Lease. In either said event of election, this Lease shall be deemed to terminate
on the thirtieth (30th) day after the giving of said notice, and Lessee shall
surrender possession of the Premises within a reasonable time thereafter; and
the Fixed Basic Rent and any Additional Rent shall be apportioned as of the date
of said surrender, and any Fixed Basic Rent or any Additional Rent paid for any
period beyond the latter of the thirtieth (30th) day after said notice or the
date Lessee surrenders possession shall be repaid to Lessee.  If the cost of
restoration shall not entitle Lessor to terminate this Lease or if, despite the
cost, Lessor does not elect to terminate this Lease pursuant to any right
contained herein or if Lessor shall have no such right, Lessor shall restore the
Building and the Premises with reasonable promptness, subject to Force Majeure,
as hereinafter defined and subject to the availability and adequacy of the
insurance proceeds and Lessee shall have no right to terminate this Lease,
except as specifically set forth above.  Lessor need not restore fixtures and
improvements owned by Lessee.


In any case in which use of the Premises is affected by any damage to the
Building, there shall be either an abatement or an equitable reduction in Fixed
Basic Rent, depending on the period for which and the extent to which the
Premises are not reasona­bly usable for the purpose for which they are leased
hereunder. The words “restoration” and “restore” as used in this Article shall
include repairs.


 
-5-

--------------------------------------------------------------------------------

 

11.  EMINENT DOMAIN:   If Lessee’s use of the Premises is materially affected
due to the taking by eminent domain of (a) the Premises or any part thereof or
any estate therein; or (b) any other part of the Building, the parking area or
ingress and egress; then, in either event, this Lease shall terminate on the
date when title vests pursuant to such taking.  The Fixed Basic Rent and any
Additional Rent shall be apportioned as of said termination date and any Fixed
Basic Rent or Additional Rent paid for any period beyond said date shall be
repaid to Lessee.  Lessee shall not be entitled to any part of the award for
such taking or any payment in lieu thereof, but Lessee may file a separate claim
for any taking of fixtures and improvements owned by Lessee which have not
become the Lessor’s property, and for moving expenses, provided the same shall,
in no way, affect or diminish Lessor’s award.  In the event of a partial taking
which does not effect a termination of this Lease but does deprive Lessee of the
use of a portion of the Premises, there shall either be an abatement or an
equitable reduction of the Fixed Basic Rent, and an equitable adjustment
reducing the Basic Period Costs as hereinafter defined depending on the period
for which and the extent to which the Premises so taken are not reasonably
usable for the purpose for which they are leased hereunder.


12.  INSOLVENCY OF LESSEE: Either (a) the appointment of a receiver to take
possession of all or substantially all of the assets of Lessee, or (b) a general
assignment by Lessee for the benefit of creditors, or (c) any action taken or
suffered by Lessee under any insolvency or bankruptcy act, not dismissed within
sixty (60) days, shall constitute a default of this Lease by Lessee, and Lessor
may at any time thereafter either (i) deliver written notice to Lessee stating
that Lessee's right to possession of the Premises shall expire and come to an
end on the date fixed in such notice, which date shall be not less than ten (10)
days after the date of said notice, and on the date fixed in said notice, this
Lease and Lessee's right to possession of the Premises shall expire and come to
an end as if such date were the date originally fixed in this Lease as the
Expiration Date, and Lessee shall immediately quit and surrender the Premises to
Lessor, it being the intent of the parties that this clause creates a
conditional limitation, or (ii) terminate this Lease forthwith and upon notice
of such termination Lessee’s right to possession of the Premises shall cease,
and Lessee shall then quit and surrender the Premises to Lessor but Lessee shall
remain liable as hereinafter provided in Article 14 hereof.


      13. LESSOR’S REMEDIES ON DEFAULT: If Lessee defaults in the payment of
Fixed Basic Rent or Additional Rent, or if Lessee defaults in the performance of
any of the other terms, covenants and conditions here of this Lease or if Lessee
permits the Premises to become deserted, abandoned or vacated, Lessor may give
Lessee notice of such default.  If Lessee does not cure any Fixed Basic Rent or
Additional Rent default within five (5) days after Lessee’s receipt of notice
from Lessor or other default within twenty (20) days after giving of such notice
(or if such other default is of such nature that it cannot be completely cured
within such period, if Lessee does not promptly commence such curing within such
twenty (20) days and thereafter proceed with reasonable diligence and in good
faith to cure such default), then Lessor may at any time thereafter either (i)
deliver written notice to Lessee stating that Lessee's right to possession of
the Premises shall expire and come to an end on the date fixed in such notice,
which date shall be not less than ten (10) days after the date of said notice,
and on the date fixed in said notice, this Lease and Lessee's right to
possession of the Premises shall expire and come to an end as if such date were
the date originally fixed in this Lease as the Expiration Date, and Lessee shall
immediately quit and surrender the Premises to Lessor, it being the intent of
the parties that this clause creates a conditional limitation, or (ii) terminate
this Lease on not less than ten (10) days notice to Lessee, and on the date
specified in said notice, Lessee’s right to possession of the Premises shall
cease but Lessee shall remain liable as hereinafter provided.  If this Lease
shall have been so terminated by Lessor pursuant to Articles 12 or 13 hereof,
Lessor may at any time thereafter resume possession of the Premises by any
lawful means and remove Lessee or other occupants and their effects.  Lessee
shall pay to Lessor, on demand, such reasonable expenses as Lessor may incur,
including, without limitation, court costs and reasonable attorney’s fees and
disbursements, in enforcing the performance of any obligation of Lessee under
this Lease.
 
 
-6-

--------------------------------------------------------------------------------

 

     14.  DEFICIENCY: In any case where Lessor has recovered possession of the
Premises by reason of Lessee’s default, Lessor may, at Lessor’s option, occupy
the Premises or cause the Premises to be redecorated, altered, divided,
consolidated with other adjoining premises or otherwise changed or prepared for
reletting, and may relet the Premises or any part thereof, as agent of Lessee or
otherwise, for a term or terms to expire prior to, at the same time as or
subsequent to, the original Expiration Date of this Lease, at Lessor’s option
and receive the rent therefor.  Rent so received shall be applied first to the
payment of such reasonable expenses as Lessor may have incurred in connection
with the recovery of possession, redecorating, altering, dividing, consolidating
with other adjoining premises, or otherwise changing or preparing for reletting,
and the reletting, including brokerage and reasonable attorney’s fees, and then
to the payment of damages in amounts equal to the difference between the Fixed
Basic Rent and Additional Rent hereunder and all amounts received by Lessor from
any new Lessee or occupant and to the costs and expenses of performance of the
other covenants of Lessee as herein provided, Lessee agrees, in any such case,
whether or not Lessor has relet, to pay to Lessor damages equal to the Fixed
Basic Rent and Additional Rent from the date of such default to the Expiration
Date of this Lease and other sums herein agreed to be paid by Lessee, less the
net proceeds of the reletting, if any, received by Lessor during the remainder
of the unexpired term hereof, as ascertained from time to time, and the same
shall be payable by Lessee on the several rent days above specified.  Lessee
shall not be entitled to any surplus accruing as a result of any such
reletting.  In reletting the Premises as aforesaid, Lessor may grant
commercially reasonable rent concessions, and Lessee shall not be credited
therewith.  No such reletting shall constitute a surrender and acceptance or be
deemed evidence thereof.  If Lessor elects, pursuant hereto, actually to occupy
and use the Premises or any part thereof during any part of the balance of the
Term as originally fixed there shall be allowed against lessee’s obligation for
rent or damages as herein defined, during the period of Lessor’s occupancy, the
reasonable value of such occupancy, not to exceed, in any event, the Fixed Basic
Rent and Additional Rent herein reserved and such occupancy shall not be
construed as a release of Lessee’s liability hereunder.


Alternatively, in any case where Lessor has recovered possession of the Premises
by reason of Lessee’s default, Lessor, subject to New Jersey law, may at
Lessor’s option, and at any time thereafter and without notice or other action
by Lessor, and without prejudice to any other rights or remedies it might have
hereunder or at law or equity, become entitled to recover from Lessee, as
Damages for such breach, to the date of re-entry, expiration and/or dispossess,
an amount equal to the difference between the Fixed Basic Rent and Additional
Rent reserved in this Lease from the date of such default to the date of
Expiration of the original Term demised and the then fair and reasonable rental
value of the Premises for the same period.  Said Damages shall become due and
payable to Lessor immediately upon such breach of this Lease and without regard
to whether this Lease be terminated or not, and if this Lease be terminated,
without regard to the manner in which it is terminated.  In the computation of
such Damages, the difference between an installment of Fixed Basic Rent and
Additional Rent thereafter becoming due and fair and reasonable rental value of
the Premises for the period for which such installment was payable shall be
discounted to the date of such default at the rate of not more than six percent
(6%) per annum.


Lessee hereby waives all right of redemption to which Lessee or any person under
Lessee might be entitled by any law now or hereafter in force.


Lessor’s remedies hereunder are in addition to any remedy allowed by law.


15. SUBORDINATION OF LEASE:  This Lease and the rights of Lessee hereunder
shall, at Lessor’s option, or at the option of any ground lessor or the holder
of any mortgage or trust deed, as applicable, be subject and subor­dinate to any
such ground lease, mortgage or trust deed, as applicable, which may now or
hereafter affect the real property of which the Premises form a part, and also
to all renewals, modifications, consolidations and replace­ments of said ground
lease, mortgage or trust deed, as applicable, without the necessity of having
further  instruments executed by Lessee to effect such
subordination.  Notwithstanding the foregoing,  Lessee covenants and agrees to
execute and deliver, upon demand, such further instruments confirming such
subordination of this Lease as may be desired by any ground lessor or the holder
of any mortgage or trust deed.


 
-7-

--------------------------------------------------------------------------------

 

             16.  SECURITY DEPOSIT: Lessee has deposited, or upon execution of
this Lease will deposit, with Lessor the Security Deposit for the full and
faithful performance of Lessee’s obligations under this Lease, including without
limitation, the surrender of possession of the Premises to Lessor as herein
provided.  If Lessor applies any part of said Security Deposit to cure any
default of Lessee, Lessee shall, on demand, deposit with Lessor the amount so
applied so that Lessor shall have the full Security Deposit on hand at all times
during the Term of this Lease and any renewal term.  In the event of a bona fide
sale of the Property, subject to this Lease, Lessor shall have the right, on
notice to the Lessee, to transfer the Security Deposit to the purchaser, and
Lessor shall be considered released by Lessee from all liability for the return
of the Security Deposit to the extent same is transferred to the purchaser; and
Lessee agrees to look solely to the new Lessor for the return of the Security
Deposit, and it is agreed that this shall apply to every transfer or assignment
made of the Security Deposit to the new Lessor.  Provided Lessee is not in
default, the Security Deposit (less any portions thereof used, applied or
retained by Lessor in accordance with the provisions of this Article 16), shall
be returned to Lessee after the expiration or sooner termination of this Lease
and after delivery of the entire Premises to Lessor in accordance with the
provisions of this Lease.  Lessee covenants that it will not assign or encumber
or attempt to assign or encumber the Security Deposit and Lessor shall not be
bound by any such assignment, encumbrance or attempt thereof.


In the event of the insolvency of Lessee, or in the event a petition is filed by
or against (and not dismissed within 60 days) Lessee under any chapter of
bankruptcy laws of the State of New Jersey or the United States of America, then
in such event, Lessor may require the Lessee to deposit additional security in
an amount which in Lessor’s sole judgment would be sufficient to adequately
assure Lessee’s performance of all of its obligations under this Lease including
all payments subsequently accruing.  Failure of Lessee to deposit the security
required by this Article 16 within ten (10) days after Lessor’s written demand
shall constitute a material breach of this Lease by Lessee.


      17.  RIGHT TO CURE LESSEE’S BREACH:  If Lessee breaches any covenant or
condition of this Lease, Lessor may, on reasonable notice to Lessee (except that
no notice need be given in case of emergency), cure such breach at the expense
of Lessee and the reasonable amount of all expenses, including attorney’s fees,
incurred by Lessor in so doing (whether paid by Lessor or not) shall be deemed
Additional Rent payable on demand.


      18.  CONSTRUCTION LIENS:  Lessee shall, within thirty (30) days after
notice from Lessor, discharge or satisfy by bonding or otherwise any
construction liens for materials or labor claimed to have been furnished to the
Premises on Lessee’s behalf.


     19.  RIGHT TO INSPECT AND REPAIR: Lessor may enter the Premises, but shall
not be obligated to do so (except as required by any specific provision of this
Lease) at any reasonable time on reasonable notice to Lessee (except that no
notice need be given in case of emergency) for the purpose of inspection or the
making of such repairs, replacements or additions in, to, on and about the
Premises or the Building, as Lessor is required by this Lease to do or deems
necessary or desirable.  In exercising this right of entry, Lessor will use
commercially reasonable efforts not to interfere with Lessee’s use or enjoyment
of the Premises.  Lessee shall have no claims or cause of action against Lessor
by reason thereof.  In no event shall Lessee have any claims against Lessor for
interruption of Lessee’s business, unless caused by or arising from the gross
negligence or willful misconduct of Lessor, its agents, servants or invitees or
from defects, errors or omissions in the construction or design of the Premises
and/or the Building, including the structural and non-structural portions
thereof.


     20.  SERVICES TO BE PROVIDED BY LESSOR:  Lessor agrees to furnish to the
Premises (i) electricity for normal lighting and ordinary office machines, (ii)
heat and air conditioning required in Lessor’s judgment for the comfortable use
and occupation of the Premises, and (iii) lighting in the common areas of the
Building and the Property as, in Lessor’s sole judgment, is necessary or
desirable to insure proper operation of the Building, all in a manner comparable
to that of similar buildings in the area.




 
-8-

--------------------------------------------------------------------------------

 

     21. INTERRUPTION OF SERVICES OR USE:  Interruption or curtailment of any
service maintained in the Building shall not entitle Lessee to any claim against
Lessor or to any abatement of Fixed Basic Rent or Additional Rent, and shall not
constitute a constructive or partial eviction, unless Lessor fails to take
measures as may be reasonable under the circumstances to restore the service. If
Lessor fails to take such measures as may be reasonable under the circumstances
to restore the curtailed service, Lessee’s remedies shall be limited to an
equitable abatement of Fixed Basic Rent and Additional Rent for the duration of
the curtailment beyond said reasonable period, to the extent such Premises are
not reasonably usable by Lessee. If the Premises are rendered untenantable in
whole or in part, for a period of ten (10) consecutive business days, by the
making of repairs, replacements or additions, other than those made with
Lessee’s consent or caused by misuse or neglect by Lessee, or Lessee’s agents,
servants, visitors or licensees, there shall be a proportionate abatement of
Fixed Basic Rent and Additional Rent from and after said tenth (10th)
consecutive business day and continuing for the period of such untenantability.
In no event shall Lessee be entitled to claim a constructive eviction from the
Premises unless Lessee shall first have notified Lessor in writing of the
condition or conditions giving rise thereto, and, if the complaints be
justified, unless Lessor shall have failed, within a reasonable time after
receipt of such notice, to remedy, or commence and proceed with due diligence to
remedy, such condition or conditions, all subject to Force Majeure. The remedies
provided for in this paragraph shall be Tenant’s sole remedies for any
interruption of services or use as described above.


Notwithstanding the requirements of any other provision of this Lease, Lessor
shall not be liable for failure to furnish any of the aforesaid services when
such failure is due to Force Majeure, as hereinafter defined.  Lessor shall not
be liable for injuries, damages or losses to Lessee or Lessee’s property, or for
any interruption to Lessee’s business, through or in connection with or
incidental to the furnishing of, or failure to furnish, any of the aforesaid
services, unless said failure is arises from the gross negligence or willful
misconduct of Lessor, its agents, servants or employees


In no event shall Lessee be entitled to claim a constructive eviction from the
Premises unless Lessee shall first have notified Lessor in writing of the
condition or conditions giving rise thereto, and if the complaints be justified,
unless Lessor shall have failed, within a reasonable time after receipt of such
notice, to remedy the conditions, or if the condition is such that it remedy is
of such a nature that it could not be promptly completed, to commence and
proceed with due diligence to remedy such condition or conditions, all subject
to Force Majeure as hereinafter defined.


      22.  UTILITIES AND OTHER CHARGES: Lessee agrees to pay all charges for
gas, electricity, heat or any other utility or service supplied to the Premises
(except water for drinking and lavatory purposes).  Lessor agrees to have all
utilities supplied to the Premises, including utilities for the dedicated HVAC
system serving the Premises, measured on separate meters registering consumption
of utilities by the Premises.  Lessor shall arrange and pay for all utility
hook-up and connection charges to the Building.  Lessee agrees that Lessor shall
not be responsible for the failure of supply to Lessee of any utility or
service, unless such failure results from the gross negligence or willful
misconduct of Lessor in which event Lessor’s sole liability shall be to grant a
rent abatement for those days Lessee is unable to utilize the Premises by reason
thereof.  Lessee agrees to cause all utility meters registered only consumption
by the Premises to be placed in Lessee’s name as of the earlier of (a) the
Commencement Date, or (B) the date that Lessee shall take occupancy of the
Premises (or any portion thereof) for the purpose of making same ready for
Lessee’s occupancy.


Lessee’s obligation to pay for utility charges related to the Premises shall
include the requirement that Lessee reimburse Lessor for Lessee’s share of the
utility costs incurred in connection with Lessee’s use of the HVAC central
building condenser which supplies the dedicated air handlers for the Premises. 
 Lessee’s share of the aforesaid utility costs shall be measured by a sub-meter
installed by Lessor which shall separately measure Lessee’s consumption of
utilities related to the operation of the HVAC central building condenser.


     23.  ADDITIONAL RENT – REAL ESTATE TAXES:  It is expressly agreed that, in
addition to Fixed Basic Rent, Lessee will pay Additional Rent to cover Lessee’s
Percentage, as defined in the Preamble, of the increased cost to Lessor, of the
costs enumerated below:


(a)           Tax Escalation. If the Real Estate Taxes for the land and Building
at which the Premises are located for any Lease Year or Partial Lease Year
during the Term, or any renewal term, shall be greater than the Base Year Real
Estate Taxes (adjusted proportionately for periods less than a Lease Year), then
Lessee shall pay to Lessor as Additional Rent, Lessee’s Percentage of all such
excess Real Estate Taxes (the “Tax Escalation Costs”).

 
-9-

--------------------------------------------------------------------------------

 

As used in this Article 23, the words and terms which follow mean and include
the following:


i. “Base Year Real Estate Taxes” shall be as defined in the Preamble.


ii. “Real Estate Taxes” shall mean the property taxes and assessments imposed
upon the Building, including, but not limited to, real estate, city, county,
village, school and transit taxes, or taxes, sewer and other assessments, or
charges levied, imposed or assessed against the Building by any other taxing
authority, whether general or specific, ordinary or extraordinary, foreseen or
unforeseen.  “Real Estate Taxes” shall also include any annual sewer user fees
imposed or assessed against the Property or the Building.  If due to a future
change in the method of taxation, any franchise, income or profit tax shall be
levied against Lessor in substitution for, or in lieu of, or in addition to, any
tax which would otherwise constitute a Real Estate Tax, such franchise, income
or profit tax (which is not a substitution for, or in lieu of, or in addition
to, a Real Estate Tax as hereinbefore provided) shall not be deemed a Real
Estate Tax for the purposes hereof.


(b)           Lease Year. As used in this Article 23, Lease Year shall mean a
calendar year.  Any portion of the Term which is less than a Lease Year as
hereinbefore defined, that is, from the Commencement Date through the following
December 31, and from the last January 1 falling within the Term to the end of
the Term, shall be deemed a “Partial Lease Year”.  Any reference in this Lease
to a Lease Year shall, unless the context clearly indicates otherwise, be deemed
to be a reference to a Partial Lease Year if the period in question involves a
Partial Lease Year.


(c)           Payment. At any time, and from time to time, after the
establishment of the Base Period Costs of each of the categories referred to
above, Lessor shall advise Lessee in writing of Lessee’s Percentage share with
respect to each of the categories as estimated for the next twelve (12) month
period (or proportionate part thereof if the last period prior to the Lease’s
expiration is less than twelve (12) months) as then known to the Lessor, and
thereafter, the Lessee shall pay as Additional Rent, Lessee’s Percentage share
of these costs for the then current period affected by such advice (as the same
may be periodically revised by Lessor as additional costs are incurred) in equal
monthly installments, such new rates being applied to any months, for which the
Fixed Basic Rent shall have already been paid which are affected by the Tax
Escalation Costs above referred to, as well as the unexpired months of the
current period, the adjustment for the then expired months to be made at the
payment of the next succeeding monthly rental, all subject to final adjustment
at the expiration of each Lease Year as defined in Article 23 (c) hereof (or
Partial Lease Year if the last period prior to the Lease’s termination is less
than twelve (12) months).


In the event the last period prior to the Lease’s termination is less than
twelve (12) months, the Base Period Costs during said period shall be
proportionately reduced to correspond to the duration of the final said period.


(d)           Books and Reports.  For the protection of Lessee, Lessor shall
maintain books of accounts which shall be open to Lessee and its representatives
at all reasonable times so that Lessee can determine that such Real Estate Taxes
have, in fact, been paid or incurred.  Lessee’s representatives shall mean only
(i) Lessee’s employees or (ii) a Certified Public Accounting firm.  At Lessor’s
request, Lessee shall execute a confidentiality agreement reasonably acceptable
to Lessor and Lessee prior to any examination of Lessor’s books and records.  In
the event Lessee disputes any one or more of said charges, Lessee shall attempt
to resolve such dispute with Lessor, provided that if such dispute shall not be
satisfactorily settled between Lessor and Lessee, the dispute shall be referred
by either party to an independent certified public accountant to be mutually
agreed upon, the cost of which shall be divided equally between the parties, or
if such an accountant cannot be agreed upon, the American Arbitration
Association may be asked by either party to select an arbitrator, whose decision
on the dispute will be final and binding upon both parties, who shall jointly
share any cost of such arbitration.  Pending resolution of said dispute Lessee
shall pay to Lessor the sum so billed by Lessor subject to its ultimate
resolution as aforesaid.


(e)           Right of Review. Once Lessor shall have finally determined said
Real Estate Taxes after the expiration of a Lease Year, then as to the item so
established, Lessee shall only be entitled to dispute said charge as finally
established for a period of six (6) months after such charge is finally
established, and Lessee specifically waives any right to dispute any such charge
at the expiration of said six (6) month period.


 
-10-

--------------------------------------------------------------------------------

 

24.   LESSEE’S ESTOPPEL: Lessee shall, from time to time, on not less than ten
(10) days prior written request by Lessor, execute, acknowledge and deliver to
Lessor a written statement certifying that the Lease is unmodified and in full
force and effect, or that the Lease is in full force and effect as modified and
listing the instruments of modification; the dates to which the rents and
charges have been paid; and, to the best of Lessee’s knowledge, whether or not
Lessor is in default hereunder, and if so, specifying the nature of the default
and such other matters concerning this Lease, the Premises, Lessor or Lessee as
Lessor may reasonably request in connection with the sale of Lessor's interest
or mortgage of Lessor's interest or assignee of any mortgage of Lessor's
interest.  It is intended that any such statement delivered pursuant to this
Article 24 may be relied on by a prospective purchaser of Lessor's interest or
mortgagee of Lessor's interest or assignee of any mortgage of Lessor's interest,
and Lessee shall address such written statement to Lessor and/or, at Lessor's
request, any such prospective purchaser of Lessor's interest or mortgagee of
Lessor's interest or assignee of any mortgage of Lessor's interest.


25. HOLDOVER TENANCY:  If Lessee holds over and remains in possession of the
Premises after the Term of this Lease, Lessee shall (i) become a Lessee from
month to month under the provisions herein provided, but at a monthly basic
rental as provided for pursuant to N.J.S.A. 2A:42-6 and without the requirement
for demand or notice by Lessor to Lessee demanding delivery of possession of
said Premises (but Additional Rent shall continue as provided in this Lease),
which sum shall be payable in advance on the first day of each month, and such
tenancy shall continue until terminated by Lessor, or until Lessee shall have
given to Lessor, at least sixty (60) days prior to the intended date of
termination, a written notice of intent to terminate such tenancy, which
termination date must be as of the end of a calendar month; and (ii) indemnify
Lessor against any and all losses or liabilities resulting from the delay by
Lessee in so surrendering the premises including, without limitation, any claims
made by any succeeding Lessee or occupant based on such delay.  Lessee’s
obligations under this section shall survive the expiration or sooner
termination of the Term.


26. RIGHT TO SHOW PREMISES:  Lessor may show the Premises to prospective
purchasers and mortgagees of the Building; and during the six (6) months prior
to the Expiration Date, to prospective Lessees, during normal business hours on
reasonable notice to Lessee.


27. LESSOR’S WORK:  Lessor shall, at Lessor’s sole cost and expense,
substantially complete the leasehold improvements listed on Exhibit B, at
commercial building standards, and in accordance with the Floor Plan attached
hereto as Exhibit "A" prior to the Commencement Date (subject to Preamble
Section 4 and Section 43 of this Lease) and provide Lessee with an original
temporary or final Certificate of Occupancy from the municipal building
department for such work.  Lessee shall be responsible for the cost of all
upgrades and the cost of all furniture, cabinetry, reception desks, work
stations, filing systems, shelving, appliances and technology/copies equipment,
and the installation of same.  Lessee and its vendors shall have access to the
Premises at least two weeks prior to the substantial completion by Lessor of
Lessor’s Work on Exhibit B to install telephone and computer wiring,
workstations and related improvements or fixture work.  Lessee's vendors shall
have reasonable access to the Building areas outside the suites of the Premises
to connect Lessee's suites on different floors of the Building for telephone and
computer cabling.  Such access shall not constitute possession for purposes of
this Lease or trigger the Commencement Date.  Lesser covenants and agrees that
all work performed by Lessor in connection with the construction of the Premises
shall be performed in compliance with applicable laws, insurance requirements,
in a good and workmanlike manner and in conformance with the approved
construction plans under building permits.  All materials installed in the
Premises will be new unless Lessee elects to use any materials in the Premises
or existing conditions such as ceiling tiles or lighting fixtures.  The
allowances on Exhibit B, if any, shall be calculated based on the prices charged
by each respective contractor who installs such work and without any supervision
fees by Lessor or any general contractor or other costs not attributable to such
work directly.


28. WAIVER OF TRIAL BY JURY: To the fullest extent permitted by law, the parties
waive trial by jury in any action or proceeding brought in connection with this
Lease or the Premises.


29.  LATE CHARGE:  Anything in this Lease to the contrary notwithstanding, at
Lessor’s option, Lessee shall pay a “Late Charge” of five percent (5%) of any
installment of Fixed Basic Rent or Additional Rent paid more than ten (10) days
after the due date thereof, to cover the additional administrative expense
involved in handling delinquent payments, said Late Charge to be considered
Additional Rent.
 
 
-11-

--------------------------------------------------------------------------------

 

30. INSURANCE:


(a) Building Insurance. Lessor shall at all times during the Lease Term carry a
policy of insurance which insures the Building to its full replacement value,
including the Premises against loss or damage by fire or other casualty (namely,
the perils against which insurance is afforded by a standard fire insurance
policy and extended coverage endorsement); provided, however, that Lessor shall
not be responsible for, and shall not be obligated to insure against, any loss
of or damage to any personal property of Lessee or any trade fixtures or
alterations, improvements or additions installed by or which Lessee may
construct on the Premises.


(b) Lessee’s Insurance. On or before the earlier of (x) the Commencement Date,
or (y) Lessee's taking actual possession for the purpose of completing any
improvement work, and to keep in full force and effect during the Term and so
long thereafter as Lessee, or anyone claiming by, through or under Lessee, shall
occupy the Premises, insurance coverage as follows:


(1) Lessee shall, at its expense, maintain:  (a) workers’ compensation in an
amount required by law; (b) commercial general liability with a per occurrence
limit of One Million Dollars ($1,000,000) and a general aggregate of Two Million
Dollars ($2,000,000) for bodily injury and property damage on an occurrence
basis and containing an endorsement naming Lessor, its agents, employees and
lender as additional insureds, an aggregate limit per location endorsement, and
no modification that would make Lessee’s policy excess or contributing with
Lessor’s liability insurance; (c) property insurance for the full replacement
value of all of Lessee’s furniture, fixtures, equipment, alterations,
improvements or additions; and (d) any other form or forms of insurance or any
increase in the limits of any of the aforesaid enumerated coverages or other
forms of insurance as Lessor or the mortgagees or ground lessors (if any) of
Lessor may reasonable require from time to time if in the reasonable opinion of
Lessor or said mortgagees or ground lessors said coverage and/or limits become
inadequate or less than that commonly maintained by prudent Lessees in similar
buildings in the area by Lessees making similar uses.
 
(2) All policies obtained by Lessee will be issued by carriers having ratings of
Best’s Insurance Guide A and VIII (“Best”), or better (or equivalent rating by a
comparable rating agency if Best no longer exists) and licensed in the state in
which the Building is located. All such policies must be endorsed to be primary
and noncontributing with the policies of Lessor being excess, secondary and
noncontributing.  No policy will be canceled, nonrenewed or materially modified
without thirty (30) days' prior written notice by insurance carrier to Lessor.
If the forms of policies, endorsements, certificates, or evidence of insurance
required by this Section are superseded or discontinued, Lessor will have the
right to require other equivalent or better forms.
 
 
(3) Evidence of the insurance coverage required to be maintained by Lessee,
represented by certificates of insurance issued by the insurance carrier, must
be furnished to Lessor prior to Lessee occupying the Premises and at least
thirty (30) days prior to the expiration of current policies.  Copies of all
endorsements required by this Section must accompany the certificates delivered
to Lessor.  The certificates will state the amounts of all deductibles and
self-insured retentions and that Lessor will be notified in writing thirty (30)
days prior to cancellation, material change, or non-renewal of insurance.  If
requested in writing by Lessor, Lessee will provide to Lessor a certified copy
of any or all insurance policies or endorsements required by this Section.
 
(4) Lessee shall not do or suffer anything to be done on the Premises which will
increase the rate of fire insurance on the Building from that of a general
office building. If any use of the Premises by Lessee results in an increase in
the fire insurance rate(s) for the Building, Lessee shall pay Lessor, as
Additional Rent, any increase in premiums as a result.


 
-12-

--------------------------------------------------------------------------------

 

(c) Waiver of Claims.  Lessor and Lessee hereby waive all claims and release
each other and each other’s employees, agents, customers and invitees from any
and all liability for any loss, damage, or injury to property occurring in, on,
about or to the Premises, or the Building by reason of fire or other casualty,
regardless of cause, including the negligence of Lessor or Lessee and their
respective employees, agents, customers and invitees, and agree that the
property insurance carried by either of them shall contain a clause whereby the
insurer waives its right of subrogation against the other party, provided such
insurance is available. Because the provisions of this Paragraph (c) are
intended to preclude the assignment of any claim mentioned herein by way of
subrogation or otherwise to an insurer or any other person, each party to this
Lease shall give to each insurance company which has issued to it one or more
policies of fire and extended coverage insurance notice of the provisions of
this Paragraph (c) and have such insurance policies properly endorsed, if
necessary, to prevent the invalidation of such insurance by reason of the
provisions of this Section (c). Lessor and Lessee acknowledge that the insurance
requirements required by this Lease of both the Lessor and Lessee reflect their
mutual recognition and agreement that they best can insure against loss to their
property and business no matter what the cause and the exculpatory provisions,
waiver of subrogation and waiver of claims to the extent provided for in this
Lease are specifically intended to discourage excess insurance and resulting
additional costs for risks better understood and insured against by the party
suffering the loss.


31. NO OTHER REPRESENTATIONS: No representation or promise shall be binding or
in some future writing signed by the party making such representation or
promise.


32. QUIET ENJOYMENT:  Lessor covenants that if, and so long as, Lessee pays the
Fixed Basic Rent and any Additional Rent as required in this Lease and performs
Lessee’s covenants hereof, Lessor shall do nothing to affect Lessee’s right to
peaceably and quietly have, hold and enjoy the Premises for the Term, subject to
the provisions of this Lease.


33. INDEMNITY:  Lessee shall defend, indemnify and save harmless Lessor and its
agents against and from any and all claims, actions or proceedings, costs,
expenses and liabilities, including attorneys fees and disbursements incurred in
or in connection with each such claim, action or proceeding, be it in contract
or tort, arising from Lessee’s use and occupancy of the Premises including, but
not limited to, Lessee’s negligent acts or omissions in the Building or Office
Building Area. In case any action or proceeding be brought against Lessor by
reason of any such claim, Lessee, upon notice from Lessor, shall resist and
defend such action or proceeding with counsel acceptable to Lessor.


34. ARTICLE HEADINGS: The article headings in this Lease and position of its
provisions are intended for convenience only and shall not be taken into
consideration in any construction or interpretation of this Lease or any of its
provisions.


35. APPLICABILITY TO HEIRS AND ASSIGNS: The provisions of this Lease shall apply
to, bind and inure to the benefit of Lessor and Lessee, and their respective
heirs, successors, legal representatives and assigns.  It is understood that the
term “Lessor” as used in this Lease means only the owner, a mortgagee in
possession or a term lessee of the Building, so that in the event of any sale of
the Building or of any lease thereof, or if a mortgagee shall take possession of
the Premises, the Lessor herein shall be and hereby is entirely freed and
relieved of all covenants and obligations of Lessor hereunder accruing
thereafter, and it shall be deemed without further agreement that the purchaser,
the term lessee of the Building, or the mortgagee in possession has assumed and
agreed to carry out any and all covenants and obligations of Lessor hereunder.


36. PARKING SPACES: Lessee’s occupancy of the Premises shall include the use of
the number of parking spaces as set forth in the Preamble, all of which will be
unassigned unless otherwise provided in the Preamble.  Lessor shall not be
responsible for any damage or theft of any vehicle in the parking area and shall
not be required to keep parking spaces clear of unauthorized vehicle or to
otherwise supervise the use of the parking area.


37. LESSOR’S LIABILITY FOR LOSS OF PROPERTY: Lessor shall not be liable to
Lessee for any loss of property from any cause whatsoever, including but not
limited to theft or burglary from the Premises unless arising from the gross
negligence or willful misconduct of Lessor, its agents, servants or invitees.


 
-13-

--------------------------------------------------------------------------------

 

38.           PARTIAL INVALIDITY: If any of the provisions of this Lease, or the
application thereof to any person or circumstances, shall to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision or provisions to persons or circumstances other than those as to
whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law.


39.           BROKERS:   Lessee represents and warrants to Lessee that no broker
other than the Brokers named in the Preamble (if any) negotiated or participated
in bringing about this Lease, and Lessee agrees to indemnify and hold Lessor
harmless from any and all claims of any broker(s) arising out of or in
connection with the negotiation of or entering into of this Lease by Lessee and
Lessor.



40.           PERSONAL LIABILITY:  Notwithstanding anything to the contrary
provided in this Lease, it is specifically understood and agreed, such agreement
being a primary consideration for the execution of this Lease by Lessor, that
there shall be absolutely no personal liability on the part of Lessor, its
constituent members (including but not be limited to, officers, directors,
partners and trustees) and their respective successors and assigns, or any
mortgagee in possession (for the purposes of this Article, collectively referred
to as “Lessor”), with respect to any of the terms, covenants and conditions of
this Lease, and that Lessee shall look solely to the equity of Lessor in the
Building for the satisfaction of each and every remedy of Lessee in the event of
any breach by Lessor of any of the terms, covenants and conditions of this Lease
to be performed by Lessor, such exculpation of liability to be absolute and
without any exceptions whatsoever.  Notwithstanding the foregoing or anything
else in the Lease to the contrary, Lessor shall not be liable or responsible for
consequential, special or punitive damages.


41.           NO OPTIONS: The submission of this Lease Agreement for examination
does not constitute a reservation of, or option for, the Premises, and this
Lease Agreement shall become effective as a Lease Agreement only upon execution
and delivery thereof by Lessor and Lessee.


42. FORCE MAJEURE:  Force majeure shall mean and include those situations beyond
Lessor’s or Lessee’s reasonable control, including by way of example and not by
way of limitation, acts of God; accidents; repairs; strikes; shortages of labor,
supplies or materials; inclement weather; or, where applicable, the passage of
time while waiting for an adjustment or insurance proceeds.  Any time limits
required to be met by either party hereunder, whether specifically made subject
to Force Majeure or not, except those related to the payment of Fixed Basic Rent
or Additional Rent, shall, unless specifically stated to the contrary elsewhere
in this Lease, be automatically extended by the number of days by which any
performance called for is delayed due to Force Majeure.
 
       43. LEASE COMMENCEMENT:  Notwithstanding anything contained herein to the
contrary, if Lessor, for any reason whatsoever, including Lessor’s negligence,
cannot deliver possession of the Premises to Lessee at the commencement of the
agreed Term as set forth in Article 2, this Lease shall not be void or voidable,
nor shall Lessor be liable to Lessee for any loss or damage resulting therefrom,
but in that event, the Term shall be for the full term as specified above to
commence from and after the date Lessor delivers possession of the Premises to
Lessee or from the date Lessor would have delivered possession of the premises
to Lessee but for any reason attributable to Lessee (herein the “Commencement
Date”) and to expire midnight of the day immediately preceding Term anniversary
of the Commencement Date, and if requested by Lessor, Lessor and Lessee shall
ratify and confirm said Commencement and Expiration Dates by completing and
signing a Commencement Date Agreement.
 
       44. NOTICES:  Any notice by either party to the other shall be in writing
and shall be deemed to have been duly given only if (i) delivered personally, or
(ii) sent by registered or certified mail, return receipt requested, in a
postage paid envelope, or (iii) sent by nationally recognized overnight delivery
service: if to Lessee, prior to the Commencement Date to the address set forth
on the first page of this Lease, and after the Commencement Date, to the
Premises; if to Lessor, at Lessor’s address as set forth above; or, to either at
such other address as Lessee or Lessor, respectively, may designate in
writing.  Notice shall be deemed to have been duly given, if delivered
personally, on delivery thereof; if mailed, upon the third (3rd) day after the
mailing thereof; or if sent by overnight service, the next business day.


 
-14-

--------------------------------------------------------------------------------

 
 
45. ACCORD AND SATISFACTION:  No payment by Lessee or receipt by Lessor of a
lesser amount then the rent and additional charges payable hereunder shall be
deemed to be other than a payment on account of the earliest stipulated Fixed
Basic Rent and Additional Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment for Fixed Basic Rent or
Additional Rent be deemed an accord and satisfaction, and Lessor may accept such
check or payment without prejudice to Lessor’s right to recover the  balance of
such Fixed Basic Rent and Additional Rent or pursue any other remedy provided
herein or by law.


46. EFFECT OF WAIVERS: No failure by Lessor to insist upon the strict
performance of any covenant, agreement, term or condition of this Lease, or to
exercise any right of remedy consequent upon a breach thereof, and no acceptance
of full or partial rent during the continuance of any such breach, shall
constitute a waiver of any such breach or of such covenant, agreement, term or
condition.  No consent or waiver, express or implied, by Lessor to or of any
breach of any covenant, condition or duty of Lessee shall be construed as a
consent or waiver to or of any other breach of the same or any other covenant,
condition or duty, unless in writing signed by Lessor.


47. LESSOR’S RESERVED RIGHT: Lessor and Lessee acknowledge that the Premises are
in a Building which is not open to the general public.  Access to the Building
is restricted to Lessor, Lessee, their respective agents, employees, contractors
and visitors, and the agents, employees, contractors and visitors of other
Lessees of occupants of the Building.  In the event of a labor dispute including
a strike, picketing, informational or associational activities directed at
Lessee or any other Lessee, Lessor reserves the right to unilaterally alter
Lessee’s ingress and egress to the Building or make any change in operating
conditions to restrict pedestrian, vehicular or delivery ingress and egress to a
particular location, provided that none of the foregoing materially interferes
with Lessee’s use and enjoyment of, or access to, the Premises.


48. CORPORATE AUTHORITY: If Lessee is a corporation, Lessee represents and
warrants that this Lease has been duly authorized and approved by the
corporation’s Board of Directors.  The undersigned officers and representatives
of the corporation represent and warrant that they are officers of the
corporation with authority to execute this Lease on behalf of the
corporation.  Upon Lessor’s request, Lessee will provide Lessor with a corporate
resolution confirming the aforesaid representations.


49. INTENTIONALLY OMITTED


50. REPRESENTATIONS AND WARRANTIES:


50.1.
Lessor warrants and represents to Lessee as follows:



a.           Lessor is the owner of the Building.


b.           To Lessor’s best knowledge and belief, the Building and the
Premises comply with all applicable laws, ordinances, codes, including without
limitation, the Americans with Disabilities Act, and that current zoning permits
the use of the Premises as contemplated by this Lease.


c.           (i) this Lease has been duly authorized and approved by Lessor and
no consent or approval of any other party is required; (ii) the person signing
this Lease has the full power and authority to bind Lessor and this Lease
constitutes a fully authorized, binding legal obligation upon Lessor enforceable
against Lessor according to the terms set forth herein; and (iii) neither the
execution and delivery of this Lease nor the consummation of the transactions
contemplated hereby will, with or without the giving of notice or lapse of time,
or both, violate or conflict with any provisions of any contract, lease,
mortgage, loan agreement, license, permit, instrument, trust document, or other
agreement or document to which Lessor is a party or by which Lessor or the
Building may be bound, or violate any provisions of any law or regulation to
with Lessee or Building is subject.

 
-15-

--------------------------------------------------------------------------------

 

50.2.           Lessee warrants and represents to Lessor as follows:  (i) this
Lease has been duly authorized and approved by Lessee and no consent or approval
of any other party is required; (ii) the person signing this Lease has the full
power and authority to bind Lessee and this Lease constitutes a fully
authorized, binding legal obligation upon Lessee enforceable against Lessee
according to the terms set forth herein; and (iii) neither the execution and
delivery of this Lease nor the consummation of the transactions contemplated
hereby will, with or without the giving of notice or lapse of time, or both,
violate or conflict with any provisions of any contract, lease, mortgage, loan
agreement, license, permit, instrument, trust document, or other agreement or
document to which Lessee is a party or by which Lessee or Building may be bound,
or violate any provision of any law or regulation to which Lessee or the
Building is subject.


51. SIGNS: Lessee shall have the right to have its name placed and maintained in
the internal directory exhibited within the interior of the building.


In connection with the installation of any sign placed upon the entrance doorway
to the Premises, such sign must be approved in advance by Lessor, in Lessor’s
reasonable judgment.  Lessee shall comply with all applicable laws and
regulations of all governmental authorities having jurisdiction over such signs.


52. ENVIRONMENTAL LAWS: Lessee shall comply with all applicable provisions of
the New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq. and any
and all other environmental statutes, rules and regulations applicable to the
Premises (the “Environmental Laws”).  Lessee shall, at Lessee’s own expense,
make any required submissions to, and comply with, all applicable requirements
of the New Jersey Department of Environmental Protection (“NJDEP”) or any other
governmental entity or department.  Should the NJDEP or any other governmental
entity or department determine that a clean-up plan be prepared and that a
clean-up be undertaken because of any spills or discharges of hazardous
substances or hazardous waste at the Premises or the Building caused by Lessee,
its agents, servants, employees or invitees, Lessee shall, at Lessee’s own
expense, prepare and submit the required plans and financial assurances and
carry out the approved plans.  Lessee shall indemnify, defend and hold Lessor
harmless form and against any and all fines, suits, procedures, claims and
actions of any kind arising out of or in any way connected with any spills,
discharges of hazardous substances or hazardous waste at the Premises or the
Building caused by Lessee, its agents, servants, employees or invitees; and from
all fines, suits, proceedings, claims and actions of any kind arising out of
Lessee’s failure to comply with all Environmental Laws or to provide all
information, make all submissions and take any and all actions required by NJDEP
or other governmental agency or department which may be required in connection
with any and all applicable Environmental Laws.  Lessee shall provide any
information in connection herewith that may be required by Lessor that is not
otherwise available through a reasonably diligent inquiry by Lessor.  Lessee’s
obligations and liabilities under this Section shall continue so long as Lessor
remains responsible for any such spills or discharges of hazardous substances or
hazardous waste.  Lessee’s failure to abide by the terms of this Section shall
be restrainable by injunction.


Notwithstanding anything to the contrary contained herein, Lessee shall not be
responsible for any environmental conditions arising prior to Lessee’s occupancy
of the Premises or resulting from the action or inaction of any party other than
Lessee or its agents, contractors, sublessees, invitees or licensees.


53. RENEWAL OPTION:  Lessee is hereby granted the option to renew this Lease for
one (1) additional period of three (3) years (the “Renewal Term”), upon the
following terms and conditions:


(a)           At the time of the exercise of the option to renew and at the time
of the said renewal, Lessee shall not be in default under the terms and
provisions of this Lease beyond any applicable notice and cure periods.


(b)           Notice of the exercise of the option shall be delivered to the
Lessor, in writing, at least six (6) months before the expiration of the term of
this Lease.


(c).           The annual Fixed Basic Rent to be paid during the Renewal Term
shall be the Fixed Basic Rent in effect during the last year of the initial
Term, subject to annual cost of living increases beginning on the first day of
each year of the Renewal Term, to be calculated in the same manner as the annual
increases for the second and third Lease Years of the original Term, as set
forth in Paragraph 8 of the Preamble.


 
-16-

--------------------------------------------------------------------------------

 

54.  COMMON AREA:                                           
 
    Lessee’s officers and directors shall have the right to use all common areas
in the Building on the Property or in common with other occupants of the
Building.
 
Lessee shall be entitled to use the common conference room in the Building
during the hours from 9:00 AM to 5:00 PM on normal business days up to a maximum
of 9 and ¾ hours per calendar month.  Lessee shall be required to reserve the
conference room in advance in accordance with uniform procedures to be
established by Lessor and promulgated to all tenants in the Building. The common
conference room will be available for the shared use of all tenants in the
Building on a first come, first served basis, on Saturdays, Sundays, and legal
holidays, and during the hours from 5:00 PM to 9:00 AM on normal business days.
 
55. ATTORNEYS’ FEES:
 
(a) If Lessee defaults in the performance of any terms, covenants, agreements or
conditions contained in this Lease and Lessor engages the services of an
attorney to enforce the provisions of this Lease, including the collection of
any rent due or to become due hereunder or the commencement of legal action to
recover possession of the Premises, and Lessor is successful in enforcing the
Lease against Lessee, Lessee shall pay Lessor’s reasonable attorneys’ fees and
costs.  In addition, if Lessee requests any consent or other action on the part
of Lessor in connection with which Lessor deems it necessary for any documents
to be prepared or reviewed by its counsel, Lessee shall pay all reasonable
attorneys’ fees and expenses incurred by Lessor connection therewith.
 
(b) If Lessor defaults in the performance of any terms, covenants, agreements,
or conditions in this Lease and Lessee engages the services of an attorney to
enforce the provisions of this Lease, and Lessee is successful in enforcing the
Lease against Lessor, Lessor shall pay all reasonable attorneys’ fees and costs
incurred by Lessee.
 
56.    LEED CERTIFICATION.  Hillside Square is pending LEED certification from
the US Green Building Council (USGBC). Lessor encourages, but does not require,
Lessee to make reasonable best efforts to comply with the following guidelines:


1.  
to choose Energy Star qualified products when available;

2.  
to use low or no volatile organic compound products (paints, sealants,
adhesives, etc.);

3.  
to use environmentally sensitive floor coverings;

4.  
to use lighting fixtures that are approved by Lessor;

5.  
to follow recycling guidelines established by Lessor;

6.  
to use sustainable and environmentally sensitive building materials and
furnishings; and

7.  
to prohibit employees, invitees and guests from smoking within the Building or
on the Property, including the parking lot and other exterior areas.



57.  CONFIDENTIALITY: Lessee expressly acknowledges and agrees that the
transactions contemplated by this Lease and the terms, conditions, and
negotiations concerning the same will be held in the strictest confidence and
will not be disclosed to any persons, except Lessee’s legal counsel,
accountants, officers, partners, directors, and shareholders, and except and
only to the extent that such disclosure may be necessary.  Nothing contained in
this paragraph will preclude or limit Lessee from disclosing any information
otherwise deemed confidential in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction.


58.    PATRIOT ACT:   Neither Lessee nor Lessor, nor any person who owns a
controlling interest in or otherwise controls Lessee or Lessor, is (i) listed on
the Specially Designated Nationals and Blocked Persons List or any other similar
list maintained by the Office of Foreign Assets Control, Department of the
Treasury, pursuant to any authorizing statute, Executive Order or regulation,
(ii) a “specially designated global terrorist” or other person listed in
Appendix A to Chapter V of 31 C.F.R., as the same has been from time to time
updated and amended, or (iii) a person either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515 or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
a person similarly designated under any related enabling legislation or any
other similar Executive Orders.

 
-17-

--------------------------------------------------------------------------------

 
 
58.    INTENTIONALLY OMITTED.


59.    COUNTERPARTS:   This Lease may be executed in counterparts and each such
counterpart, when so executed by each party hereto, shall constitute but one
instru­ment and agreement and shall be enforceable against the party whose
signature is set thereon.


  EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations, or
other similar requirements, and each party hereby waives the right to assert any
such defense or make any claim of invalidity or unenforceability due to any of
the foregoing.
 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.


HILLSIDE SQUARE LLC (Lessor)




By:/s/ Robert H. Silver                                                      
      Robert H. Silver, Member
 
 
FLUOROPHARMA, INC. (Lessee)


By: /s/ Thijs Spoor                            
       Thijs Spoor, Chief Executive Officer

 
-18-

--------------------------------------------------------------------------------

 

EXHIBIT A


FLOOR PLAN
(SEE ATTACHED)

 
-19-

--------------------------------------------------------------------------------

 

EXHIBIT B


LESSOR’S WORK


    Lessor will provide, at its cost, up to 10 hours of architectural and design
time to be provided by Lessor’s designated architect.  Lessor shall also provide
the following leasehold improvements, at Lessor’s cost:


A.  
Sheet rocked and painted interior partitions

B.  
Sheet rocked and painted ceiling

C.  
100 amp electrical service

D.  
Up to seven (7) 8-foot light fixtures including installation, or an allowance of
$4,037.08

E.  
Flooring allowance of $2,554.00

F.  
Twelve (12) electrical outlets

G.  
Eight (8) data outlets

H.  
Dedicated HVAC unit and thermostat (submetered)

I.  
Separate metered electrical

J.  
One data (punch down) panel



    Any upgrades such as pantry and appliances, restrooms, additional glass
partitions, cabinetry, soundboard sheetrock, technology hardware and
installation, dedicated server room HVAC, hardwood flooring, audio tv/sound and
speaker systems, alarm systems, installation/retrofitting of existing office
furniture are the cost and responsibility of Lessee.
 
 
-20-

--------------------------------------------------------------------------------

 

EXHIBIT C


RULES AND REGULATIONS


1.  
OBSTRUCTION OF PASSAGEWAYS: The sidewalks, entrance, passages, courts,
elevators, vestibules, stairways, corridors and public parts of the Buildings
shall not be obstructed or encumbered by Lessee or used by Lessee for any
purpose other than ingress and egress.  If the Premises are situated on the
ground floor with direct access to the street, then Lessor shall, at Lessor’s
expense, keep the sidewalks and curbs directly in front of the Premises clean
and free from ice, snow and refuse.



2.  
WINDOWS:  Except for blinds, curtains and shades approved by Lessor, windows in
the Premises shall not be covered or obstructed by Lessee.  No bottles, parcels
or other articles shall be placed on the window sills, in the halls, or in any
other part of the Building other than the Premises.  No article shall be thrown
out of the doors or windows of the Premises.



3.  
PROJECTIONS FROM BUILDING: No awnings, air-conditioning units, or other fixtures
shall be attached to the outside walls or the window sills of the Building or
otherwise affixed so as to project from the Building, without prior written
consent of Lessor.



4.  
SIGNS: Except as expressly permitted in the Lease, no sign or lettering shall be
affixed by Lessee to any part of the exterior or interior of the Premises,
without the prior written consent of Lessor.  However, Lessee shall have the
right to place its name on any door leading into the Premises the size, color
and style thereof to be subject to the Lessor’s approval.



5.  
FLOOR COVERING: Lessee shall not lay linoleum or other similar floor covering so
that the same shall come in direct contact with the floor of the Premises.  If
linoleum or other similar floor covering is desired to be used, an interlining
of builder’s deadening felt shall first be fixed to the floor by a paste or
other material that may easily be removed with water, the use of cement or other
similar adhesive material being expressly prohibited.



6.  
INTERFERENCE WITH OCCUPANTS OF BUILDING: Lessee shall not make, or permit to be
made, any unseemly or disturbing noises or odors and shall not interfere with
other Lessees or those having business with them.  Lessee will keep all
mechanical apparatus in the Premises free of vibration and noise which may be
transmitted beyond the limits of the Premises.



7.  
LOCK KEYS: No additional locks or bolts of any kind shall be placed on any of
the doors or windows by Lessee.  Lessee shall, on the termination of Lessee’s
tenancy, deliver to Lessor all keys to any space within the Building either
furnished to or otherwise procured by Lessee, and in the event of the loss of
any keys furnished; Lessee shall pay to Lessor the cost thereof.  Lessee, before
closing and leaving the Premises, shall ensure that all windows are closed and
entrance doors locked.  Nothing in this Paragraph 7 shall be deemed to prohibit
Lessee from installing a burglar alarm within the Premises, provided: (1) Lessee
obtains Lessor’s consent which will not be unreasonably withheld, conditioned or
delayed; (2) Lessee supplies Lessor with copies of the plans and specifications
of the system; (3) such installation shall not damage the Building; and (4) all
costs of installation shall be borne solely by Lessee.



8.  
PROHIBITED ON PREMISES: Lessee shall not conduct, or permit any other person to
conduct, any auction upon the Premises, manufacture or store goods, wares or
merchandise upon the Premises without the prior written approval of Lessor.
Lessee shall not permit any radio to be played, or television, recorded or wired
music in such loud manner as to disturb or annoy other Lessees, or permit any
unusual odors to be produced on the Premises.  Lessee shall not permit any
portion of the Premises to be used for the storage, manufacture or sale of
intoxicating beverages, narcotics, or tobacco in any form.  Canvassing,
soliciting and peddling in the Building and are prohibited and Lessee shall
cooperate to prevent the same.  No bicycles or vehicles of any kind shall be
brought into or kept in the Premises of the Building.

 
 
-21-

--------------------------------------------------------------------------------

 

9.  
PLUMBING, ELECTRIC AND TELEPHONE WORK: Plumbing facilities shall not be used for
any purpose other than those for which they were constructed; and no sweepings,
rubbish, ashes, newspaper or other substances of any kind shall be thrown into
them.  Waste and excessive or unusual amounts of water is prohibited.  When
electric wiring of any kind is introduced, it must be connected as reasonably
directed by Lessor, and no stringing or cutting of wires will be allowed, except
by prior written consent of Lessor (which shall not be unreasonably withheld,
conditioned or delayed) and shall be done by contractors approved by
Lessor.  The number and locations of telephones, telegraph instruments,
electrical appliances, call boxes, etc. shall be subject to Lessor’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.



10.  
MOVEMENT OF FURNITURE, FREIGHT OR BULKY MATTER: The carrying in or out of
freight, furniture or bulky matter of any description must take place during
such hours as Lessor may from time to time reasonably determine and only after
advance notice to Lessor or its designated agent. The persons employed by Lessee
for such work must be reasonably acceptable to the Lessor.  Lessee may, subject
to these provisions, move freight, furniture, bulky matter, and other material
into or out of the Premises on Saturdays between the hours of 9:00 a.m. and 1:00
p.m., provided Lessee pays additional costs, if any, incurred by Lessor for any
expenses occasioned by such activity of Lessee.  If, at least three (3) days
prior to such activity, Lessor requests that Lessee deposit with Lessor, as
security of Lessee’s obligations to pay such additional costs, a sum of which
Lessor reasonably estimates to be the amount of such additional cost, the Lessee
shall deposit such sum with Lessor as security of such cost.  There shall not be
used in the Building or Premises, either by Lessee or by others in the delivery
or receipt of merchandise, any hand trucks except those equipped with rubber
tires and side guards, and no hand trucks will be allowed without the consent of
the superintendent of the Building.



11.  
SAFES AND OTHER HEAVY EQUIPMENT: Lessor reserves the right to prescribe the
weight and position of all safes and other heavy equipment so as to distribute
properly the weight thereof and to prevent any unsafe condition from arising.



12.  
ADVERTISING: Lessor shall have the right to prohibit any advertising by Lessee
which in Lessor’s reasonable opinion tends to impair the reputation of the
Building or its desirability as a first-class office building, and upon written
notice from Lessor, Lessee shall refrain from or discontinue such advertising.



13.  
NON-OBSERVANCE OR VIOLATION OF RULES BY OTHER LESSEES:

Lessor shall not be responsible to Lessee for non-observance or violation of any
of these rules and regulations by any other Lessee.


14.  
PARKING: Lessee and its employees shall park their cars only in those portions
of the parking area designated by Lessor.



15.  
Lessor hereby reserves to itself any and all rights not granted to Lessee
hereunder, including, but not limited to, the following rights which are
reserved to Lessor for its purposes in operating the Building:



a.  
the exclusive right to the use of the name of the Building for all purposes,
except that Lessee may use the name as its business address and for no other
purposes; and



b.  
the right to change the name or address of the Building without incurring any
liability to Lessee for doing so; and



c.  
the right to install and maintain a sign on the exterior of the Building; and



d.  
the right to limit reasonably the space on the Building directory to be allotted
to Lessee.



16.    The Lessee shall be responsible for initiating, maintaining and
supervising all health and safety precautions and/or programs required by any
applicable law in connection with the Lessee’s use and occupancy of the
Premises.


17.    NO SMOKING:  Smoking is prohibited within the Building and within or on
the Premises, including the parking lot and all exterior areas on the Property.